Citation Nr: 0812629	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-25 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for acne vulgaris.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which increased the veteran's 
disability rating from 10 to 30 percent.


FINDING OF FACT

The evidence fails to show that the veteran has acne vulgaris 
covering more than 40 percent of his entire body; that more 
than 40 percent of his exposed areas are affected; or that he 
is required to be on constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for acne vulgaris have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 
7806 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The VA duty to notify was satisfied by a November 2005 letter 
sent to the appellant that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ. 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life, such as a specific measurement or 
test result, VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit, or ask 
the Secretary to obtain, that are relevant to establishing 
entitlement to increased compensation.  Id. 

Although the veteran was not informed prior to the 
adjudication of the criteria for a higher rating, he was not 
prejudiced thereby because the diagnostic code for rating the 
veteran's acne vulgaris, DC 7806, sets disability ratings 
based on the percentage of the body or exposed areas 
affected, or on the type and duration of medication, and the 
veteran submitted in his June 2006 substantive appeal his 
contention as to what percentage of his body is covered in 
acne, what medication he is taking, and for how long the 
medication was prescribed.  Vazquez-Flores, supra.  As such, 
the veteran has demonstrated actual knowledge of the 
information necessary to prove his claim.

The VA medical records cited by the veteran have been 
obtained, and the veteran was given a VA examination.  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  The entire medical history is reviewed when 
making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  

38 C.F.R. § 4.2.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. § 4.7.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities. 38 C.F.R. § 4.10.

In a January 2006 rating decision, the RO increased the 
veteran's disability rating from 10 percent to 30 percent, 
effective October 19, 2005, pursuant to the provisions of 
Diagnostic Code7806.  The veteran is currently rated at 30 
percent disabled.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 7806, a 30 percent rating is warranted 
if 20 to 40 percent of the entire body, or 20 to 40 percent 
of exposed areas, are affected, or if systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  A 60 percent 
rating is warranted if more than 40 percent of the entire 
body is affected; if more than 40 percent of exposed area is 
affected; or if constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past 12 month period.

The Board notes that, in cases of disability ratings, where 
the evidence contains factual findings that show a change in 
the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
During the period of this appeal, the veteran's symptoms for 
his acne vulgaris at no time exceeded the 30 percent 
evaluation granted under the rating criteria effective August 
30, 2002.  Thus, the assignment of staged ratings is 
unwarranted.

The veteran contends in his June 2006 substantive appeal that 
he has a severe case of chloracne, dermatitis, and eczema, 
and that its "coverage far exceeds the 40% needed for [a] 
60% rating.  All of my chest, back, neck, ears, and face [are 
covered].  This by itself [covers] over 50% of my body.  I 
also have this skin condition on my buttocks, thighs, arms, 
and legs...."  The veteran describes his skin as being, at 
times, red in color, rough, dry, scaly, irritable, and 
bleeding.  He notes that it always hurts, and is inflamed 
with intense itching.  He notes that his skin emits a watery 
discharge, as well as blood.  He further contends that he has 
inflamed chloracne with lesions, boils, cysts, blackheads, 
pimples, and big scars.  The veteran contends that the 
photographs of his body, taken by the VA and included in his 
file, support his claim.  He has also included as evidence 
the label from his prescription Tetracycline HCL, 250 MG, of 
which he was prescribed 360 pills.  Because the veteran has 
actual knowledge of facts and circumstances pertaining to his 
skin, and because the veteran has described symptoms that can 
be directly observed, his descriptions constitute competent 
lay evidence of his condition.  Layno v. Brown, 6 Vet. App. 
465, 471 (1994).

Although the veteran is competent to describe his condition, 
the evidence of record does not support his contention that a 
rating in excess of 30 percent is warranted.  First, the 
veteran underwent a VA examination in December 2005, at which 
the examiner found that between 20 percent and 40 percent of 
the veteran's total body area, and between 20 percent and 40 
percent of the veteran's exposed areas, were affected by his 
skin condition.  Under Diagnostic Code 7806, these findings 
are consistent with a rating of 30 percent disabling.

Second, a plain viewing of the nineteen VA photographs of the 
veteran confirms the opinion of the VA examiner, as they do 
not show acne on more than 40 percent of his exposed areas, 
or on more than 40 percent of his total body area.  The 
veteran also noted that photographs were never taken of his 
buttocks, thighs, arms, and legs.  However, the VA examiner 
did not find any indication that the acne in these areas 
increased the coverage of the veteran's skin condition to 
more than 40 percent of his exposed areas, or total body 
area.

Third, although the veteran was prescribed 360 pills of 
Tetracycline HCL, 250 MG, that medication does not qualify 
him under Diagnostic Code 7806 for an increase in his 
disability rating from 30 percent to 60 percent.  To so 
qualify, a veteran must undergo constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs over a 12 month period.  The 
veteran's treatment was constant or near-constant, and 
Tetracycline HCL is a type of systemic therapy, but it is an 
antibiotic, not a corticosteroid or other immunosuppressive 
drug, and therefore does not meet the standard set forth in 
Diagnostic Code 7806.

Finally, the veteran's VA treatment records from May 2000 to 
August 2005 show no evidence warranting an increased rating.

After considering all the evidence of record, including the 
veteran's statements, the Board finds that the preponderance 
of it is against the claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwnski, 1 Vet. App. 49, 54 (1990).  
The claim for a schedular rating greater than 30 percent for 
acne vulgaris is therefore denied.


ORDER

A rating greater than 30 percent for acne vulgaris is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


